DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
After the second final office action and interview, applicant filed a second RCE with amended claims which includes additional limitation and argument on independent claim 1, and additional arguments on independent claims 12 & 16. With further limiting the “candidate motions”, such as; 
in claim 1 : “determining whether each of the candidate motions intersects the predicate in the state space by determining whether there is an intersection between the first region and the second region in the compressed state space by comparing the compressed first set of indices with the compressed second set of indices.”
in claim 12: “determine whether the plurality of candidate motions intersect the environmental predicate by comparing the compressed plurality of candidate motions to the compressed environmental predicate” & “generate a compression map based on the partitioning”; apply the compression map to the plurality of candidate motions to generate a plurality of compressed candidate motions; identify an environmental predicate; apply the compression map to the environmental predicate to generate a compressed environmental predicate;
in claim 16 : “identifying an intersection between the environmental predicate and the candidate motion in the state space by comparing the compressed first and second binary vectors”


Further prosecution of the argued and amended claim elements revealed that the argued citations may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1, 12 & 16 limitations

Some of the closest prior art found on PE2E/Google Patent search;

Bonastre; Jean-Francois et al.	US 9104976 B2, Method for classifying biometric data 
Remarks: Discloses “ binary vectors”,
 
Chen; Runhua et al., US 20090046569 A1, PRECODING MATRIX FEEDBACK PROCESSES, CIRCUITS AND SYSTEMS,
Remarks: Discloses “compressed PMI vector”,

Kim; Chyon Hae et al., US 8825207 B2, Trajectory planning method, trajectory planning system and trajectory planning and control system,
Remarks: Discloses “dividing a state space of the object into cells, in such a way that approximation error is minimized for a predetermined number of cells”, 

Kobilarov; Marin et al., US 10133275 B1, Trajectory generation using temporal logic and tree search,
Remarks: Discloses “motion planning”,

Li; Zhiwu et al., US 10346214 B2, Systems and methods for reducing CPU time to compute state space of resource allocation system,
Remarks: Discloses “compressed and reduced state spaces”

Millett; Ronald P., US 8032495 B2, Index compression,
Remarks: Discloses “compressed indices”

Murphy; Bruce Winston, US 8958817 B1, Weighted-distance spatial indexing,
Remarks: Discloses “Hilbert curve”,

Wang; Longhao et al.	US 8078394 B2	Indexing large-scale GPS tracks,
Remarks: Discloses “spatio-temporal indexing scheme”,


The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 7-21, filed on 02/04/2021, with respect to independent claims 1, 12, & 16, have been fully considered and are persuasive.  The rejection of independent claims 1, 12, 16 have been withdrawn. 

As a result, claims 1-2, 4-20 are allowed.
a. Claims 1, 12 & 16 are allowed independent claims.
b. Claims 2 & 4-11 are allowed due to dependencies to the allowed claim 1.
b. Claims 13-15 are allowed due to dependencies to the allowed claim 12.
b. Claims 17-20 are allowed due to dependencies to the allowed claim 16.

Invention Drawings: 

    PNG
    media_image1.png
    246
    444
    media_image1.png
    Greyscale
     


    PNG
    media_image2.png
    318
    372
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    267
    466
    media_image3.png
    Greyscale

                

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665